Title: From Alexander Hamilton to Ebenezer Stevens, 20 June 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York June 20th. 1799
          
          I return you the letter of the 12th. instant from the Secretary of War to you.
          The Cloathing for the sixteenth Regiment is to be forwarded in the following proportions—to Rhode Island for three Companies, to New Hampshire (Portsmouth) for four Companies, to Vermont (Bennington) for three Companies. I send you a list (as far as I know them) for your future Government, of the Agents for the War Department and of the Contractors in the different States. I presume you will send each parcel to the care of the Agent in the state to which it is sent, with instruction to obtain the Receipt of the regimental Paymaster as a voucher for the delivery.
          Will it not be best to Send that for New Hampshire by way of Rhode Island &c?
          You will advise Lieut. Colonel  Rufus Graves of what you shall do, requesting him to instruct his regimental Paymaster to send forward the requisite Receipts. He is of course to direct the distribution.
          Col: Graves lives in some part of New Hampshire of which I am not yet advised. You had better send your letter for him to the care of the agent for the War Department at Portsmouth.
          I return you likewise your letter from Mr. Hodgson, and I accompany it with a statement of the Supplies which appear to me proper & of which I have sent a copy to the Secretary of War for his consideration. You will of course in respect to this matter govern yourself by the standard of the War Department whenever it may disagree with mine,  till a change shall be made.
          With great consideration I am Sir yr. obedient servt
          
            Alexander Hamilton
          
          Colonel Er. Stevens
        